       Case: 1:20-cv-01641 Document #: 1 Filed: 03/06/20 Page 1 of 5 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


Tara Chandler,
                                                        Case No.:
       Plaintiff,

       vs.

The Mock Holding Company, formerly Medical              JURY TRIAL DEMANDED
Business Bureau, Inc.,
       Defendant.



                                 COMPLAINT AND JURY DEMAND

       NOW COMES THE PLAINTIFF, TARA CHANDLER, BY AND THROUGH

COUNSEL, BRIAN J. OLSZEWSKI, and for her Complaint against the Defendant, pleads as

follows:

                                         JURISDICTION

       1.        Jurisdiction of this court arises under 15 U.S.C. §1681p.

       2.        This is an action brought by a consumer for violation of the Fair Credit Reporting

Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).

                                                 VENUE

       3.        The transactions and occurrences which give rise to this action occurred in Will

County, Illinois.

       4.        Venue is proper in the Northern District of Illinois.

                                                 PARTIES

       5.        Plaintiff is a natural person residing in City of Joliet, Will County, Illinois, and is a

“consumer” for purposes of the FCRA.



                                                    1
       Case: 1:20-cv-01641 Document #: 1 Filed: 03/06/20 Page 2 of 5 PageID #:2




       6.      The Defendant to this lawsuit is The Mock Holding Company (“Mock Holding”)

which is an Illinois corporation that conducts business in the State of Illinois. Mock Holding was

formerly known as Medical Business Bureau, Inc.

       7.      Equifax Information Services, LLC ("Equifax") is not a party to this suit as

Plaintiff and Equifax have settled separately.

                                        GENERAL ALLEGATIONS

       8.      Mock Holding is inaccurately reporting its tradeline (“Errant Tradeline”) on

Plaintiff’s Equifax credit disclosure with an erroneous notation that the account reflected by the

tradeline is open when in fact the account was discharged in bankruptcy.

       9.      The Errant Tradeline should be reported by Mock Holding with an account status

as closed since the same was discharged in bankruptcy. The current reporting is false and

misleading.

       10.     On August 15, 2019, Plaintiff obtained her Equifax credit disclosure and noticed

the Errant Tradeline reporting inaccurately with an erroneous account status as open.

       11.     On or about November 27, 2019, Plaintiff submitted a letter to Equifax, disputing

the Errant Tradeline.

       12.     In her dispute letter, Plaintiff explained that the account reflected by the Errant

Tradeline was discharged in her Chapter 7 Bankruptcy case. Accordingly, Plaintiff asked Equifax

to report the Errant Tradeline with an account status as closed.

       13.     Equifax forwarded Plaintiff’s consumer dispute to Mock Holding.

       14.     Mock Holding received Plaintiff’s consumer dispute from Equifax.

       15.     Mock Holding did not consult the Credit Reporting Resource Guide as part of its

investigation of Plaintiff’s dispute.


                                                 2
       Case: 1:20-cv-01641 Document #: 1 Filed: 03/06/20 Page 3 of 5 PageID #:3




       16.     On or about January 14, 2020, having not received Equifax’s investigation results,

Plaintiff obtained her Equifax credit disclosure, which confirmed that Mock Holding failed or

refused to report the Errant Tradeline with an account status as closed.

       17.     As a direct and proximate cause of the Defendant’ negligent and/or willful failure

to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., Plaintiff has suffered

credit and emotional damages. Plaintiff has also experienced undue stress and anxiety due to

Defendant’s failure to correct the errors in her credit file and her inability to improve her financial

situation by obtaining new or more favorable credit terms as a result of the Defendant’ violations

of the FCRA.

COUNT I - NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                          MOCK HOLDING

       18.      Plaintiff realleges the above paragraphs One through Seventeen as if recited

verbatim.

       19.     After being informed by Equifax of Plaintiff’s consumer dispute of the erroneous

reporting of the account status as open on the Errant Tradeline, Mock Holding negligently failed

to conduct a proper reinvestigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

       20.     Mock Holding negligently failed to review all relevant information available to it

and provided by Equifax in conducting its reinvestigation as required by 15 USC 1681s-2(b) and

failed to direct Equifax to report the Errant Tradeline with an account status as closed.

       21.     The Errant Tradeline is inaccurate and creates a misleading impression on

Plaintiff’s consumer credit file with Equifax, to which it is reporting such tradeline.

       22.     As a direct and proximate cause of Mock Holding’s negligent failure to perform its

duties under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

and embarrassment.

                                                  3
      Case: 1:20-cv-01641 Document #: 1 Filed: 03/06/20 Page 4 of 5 PageID #:4




       23.     Mock Holding is liable to Plaintiff by reason of its violations of the FCRA in an

amount to be determined by the trier of fact together with reasonable attorneys’ fees pursuant to

15 USC 1681o.

       24.     Plaintiff has a private right of action to assert claims against Mock Holding arising

under 15 USC 1681s-2(b).

             WHEREFORE, PLAINTIFF PRAYS that this Honorable Court grant her a

judgment against the Defendant Mock Holding for damages, costs, interest, and attorneys’ fees.

               COUNT II - WILLFUL VIOLATION OF THE FAIR CREDIT
                      REPORTING ACT BY MOCK HOLDING

       25.      Plaintiff realleges the above paragraphs One through Seventeen as if recited

verbatim.

       26.     After being informed by Equifax that Plaintiff disputed the accuracy of the

information it was providing, Mock Holding willfully failed to conduct a proper reinvestigation of

Plaintiff’s dispute, and willfully failed to direct Equifax to report the Errant Tradeline with an

account status as closed.

       27.     Mock Holding willfully failed to review all relevant information available to it and

provided by Equifax as required by 15 USC 1681s-2(b).

       28.     As a direct and proximate cause of Mock Holding’s willful failure to perform its

duties under the FCRA, Plaintiff has suffered damages, mental anguish, suffering, humiliation,

and embarrassment.

       29.     Mock Holding is liable to Plaintiff for either statutory damages or actual damages

Plaintiff has sustained by reason of Mock Holding’s violations of the FCRA in an amount to be

determined by the trier of fact, together with an award of punitive damages in the amount to be




                                                 4
      Case: 1:20-cv-01641 Document #: 1 Filed: 03/06/20 Page 5 of 5 PageID #:5




determined by the trier of fact, as well as for reasonable attorneys’ fees and costs Plaintiff may

recover therefore pursuant to 15 USC 1681n.

              WHEREFORE, PLAINTIFF PRAYS that this Honorable Court grant her a

judgment against the Defendant Mock Holding for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                      JURY DEMAND

               Plaintiff hereby demands a trial by Jury.



                                              /s/ Brian J. Olszewski
                                              Brian J. Olszewski
                                              Law Offices of Michael Lee Tinaglia, Ltd.
                                              444 N. Northwest Hwy., Ste. 350
                                              Park Ridge, IL 60068
                                              Telephone: (847) 692-0421
                                              Fax: (847) 685-8440
                                              bolszewski@tinaglialaw.com


                                              Of Counsel to:
                                              Credit Repair Lawyers of America
                                              22142 West Nine Mile Road
                                              Southfield, MI 48033
                                              Telephone: (248) 353-2882
                                              Facsimile: (248) 353-4840

                                              Attorneys for Plaintiff,
                                              Tara Chandler




                                                 5
